Case 1:20-cv-02374-TWP-MPB Document 17 Filed 04/09/21 Page 1 of 4 PageID #: 39




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

 AVERY WATSON,                                             )
                                                           )
                                 Plaintiff,                )
                                                           )
                            v.                             )      No. 1:20-cv-02374-TWP-MPB
                                                           )
 A. REEVES, et al.                                         )
                                                           )
                                 Defendants.               )

                    ENTRY SCREENING AND DISMISSING COMPLAINT
                      AND DIRECTING PLAINTIFF TO SHOW CAUSE

         Plaintiff Avery Watson, pro se, brings this action pursuant to 42 U.S.C. § 1983. Because

 Mr. Watson is a "prisoner" as defined by 28 U.S.C. § 1915A(c), this Court has an obligation under

 28 U.S.C. § 1915A(a) to screen his complaint.

                                              I. Screening Standard

         Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of

 the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

 against a defendant who is immune from such relief. In determining whether the complaint states

 a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

 Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To

 survive dismissal,

         [the amended] complaint must contain sufficient factual matter, accepted as true, to
         state a claim for relief that is plausible on its face. A claim has facial plausibility
         when the plaintiff pleads factual content that allows the court to draw the reasonable
         inference that the defendant is liable for the misconduct alleged.

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
Case 1:20-cv-02374-TWP-MPB Document 17 Filed 04/09/21 Page 2 of 4 PageID #: 40




                                          II. The Complaint

        At all relevant times, Mr. Watson was incarcerated at Plainfield Correctional Facility in

 Plainfield, Indiana. Mr. Watson names the following three defendants in his complaint: (1) Warden

 A. Reaves, incorrectly spelled "Reeves;" (2) Wexford of Indiana, LLC ("Wexford"), incorrectly

 listed "Wyckford Medical;" and (3) GEO Group, Inc., incorrectly listed as "GEO Industries." Mr.

 Watson seeks compensatory damages.

        Mr. Watson alleges in his complaint that he was taken for surgery on an unspecified date.

 He further alleges that he was not given adequate time to recover, that his wheelchair walker was

 taken, that he was placed in a top bunk, and that his reports of pain were ignored. He also alleges

 that he has not been allowed to be treated by outside medical providers.

                                            III. Discussion

        This action is brought pursuant to 42 U.S.C. § 1983. To state a claim under § 1983, a

 plaintiff must allege the violation of a right secured by the Constitution or laws of the United States

 and must show that the alleged deprivation was committed by a person acting under color of state

 law. West v. Atkins, 487 U.S. 42, 48 (1988). "[T]he first step in any [§ 1983] claim is to identify

 the specific constitutional right infringed." Albright v. Oliver, 510 U.S. 266, 271 (1994).

        Mr. Watson brings Eighth Amendment claims under § 1983 against all the defendants. He

 alleges that the defendants "ignored and neglected [his] needs resulting in pain and possibly

 permanent damage." Dkt. 1 at 3.

        "Individual liability under § 1983 … requires personal involvement in the alleged

 constitutional deprivation." Colbert v. City of Chicago, 851 F.3d 649, 657 (7th Cir. 2017) (internal

 quotation omitted) (citing Wolf-Lillie v. Sonquist, 699 F.2d 864, 869 (7th Cir. 1983) ("Section 1983

 creates a cause of action based on personal liability and predicated upon fault. An individual cannot
Case 1:20-cv-02374-TWP-MPB Document 17 Filed 04/09/21 Page 3 of 4 PageID #: 41




 be held liable in a § 1983 action unless he caused or participated in an alleged constitutional

 deprivation.... A causal connection, or an affirmative link, between the misconduct complained of

 and the official sued is necessary.")). Here, there are no allegations of wrongdoing made against

 Warden Reaves. Her mere position as Warden is not a sufficient basis to find her liable for

 deliberate indifference under the Eighth Amendment. "It is well established that there is no

 respondeat superior liability under § 1983." Gayton v. McCoy, 593 F.3d 610, 622 (7th Cir. 2010).

 "Liability under § 1983 is direct rather than vicarious; supervisors are responsible for their own

 acts but not for those of subordinates, or for failing to ensure that subordinates carry out their tasks

 correctly." Horshaw v. Casper, 910 F.3d 1027, 1029 (7th Cir. 2018). Any claim against Warden

 Reaves is dismissed for failure to state a claim upon which relief can be granted.

         Because GEO and Wexford act under color of state law by contracting to perform a

 government function, i.e., running a correctional institution or providing medical care to

 correctional facilities, they are treated as government entities for purposes of Section 1983 claims.

 See Rice ex re. Rice v. Correctional Medical Servs., 675 F.3d 650, 675 (7th Cir. 2012). See Glisson

 v. Indiana Department of Corrections, 849 F.3d 372, 379 (7th Cir. 2017); Jackson v. Illinois Medi-

 Car, Inc., 300 F.3d 760, 766 n.6 (7th Cir. 2002); but see Shields v. Illinois Department of

 Correction, 746 F.3d 782, 790 (7th Cir. 2014) (finding "substantial grounds to question the

 extension of the Monell holding for municipalities to private corporations"). Therefore, to state a

 cognizable deliberate indifference claim against GEO or Wexford, Mr. Watson must allege that he

 suffered a constitutional deprivation as the result of an express policy or custom of Wexford. No

 such allegation has been made. Accordingly, any claims against GEO and Wexford are dismissed

 for failure to state a claim upon which relief can be granted.
Case 1:20-cv-02374-TWP-MPB Document 17 Filed 04/09/21 Page 4 of 4 PageID #: 42




                                           IV. Summary

        Based on the screening standard set forth above, Mr. Watson's claims against the

 defendants are dismissed for failure to state a claim upon which relief can be granted. Mr.

 Watson shall have through May 7, 2021, to show cause why judgment consistent with this Order

 should not be entered.

        If Mr. Watson fails to respond to this order to show cause, the case will be dismissed in

 accordance with 28 U.S.C. § 1915A(b) for failure to state a claim upon which relief can be granted,

 without further notice.

        IT IS SO ORDERED.


        Date:    4/9/2021



 Distribution:

 All ECF-registered counsel of record via email

 AVERY WATSON
 251551
 SOUTH BEND - CRC
 South Bend Community Re-Entry Center
 4650 Old Cleveland Rd.
 South Bend, IN 46628
